Opinion issued July 2, 2009














In The
Court of Appeals
For The
First District of Texas
____________

NO.  01-08-00605-CR
____________

WILLIAM SERRANO, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 262nd District Court 
Harris County, Texas
Trial Court Cause No. 1166627




MEMORANDUM  OPINION 
          Appellant, William Serrano, pleaded no contest to the offense of murder,
 with
an agreement with the State to a punishment cap with a minimum punishment of 20
years and a maximum punishment of 40 years.  The trial court ordered a pre-sentence
investigation.  Following a punishment hearing the trial court found appellant guilty
of murder and assessed his punishment at confinement for 35 years.  We affirm.           Appellant’s counsel on appeal has filed a brief stating that the record  presents 
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396 (1967).  The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
          Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  
          Having reviewed the record and counsel’s brief, we agree that the appeal is
frivolous and without merit and that there is no reversible error.  See Bledsoe v. State,
178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).  Further, we find that the
certification  of the right of appeal filed by the trial court is supported by the record
and that appellant has no right of appeal due to the agreed plea bargain.  Tex. R. App.
P. 25.2(a).  Accordingly, we dismiss the appeal “without further action.” Chavez v.
State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).  We  grant counsel’s motion to
withdraw.
  Attorney Jerald K. Graber  must immediately send the notice required by
Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk
of this Court. 
          Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Bland, Sharp, and Taft.

Do not publish.  Tex. R. App. P. 47.2(b).